UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6154


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LORENZO DESHON STEPHENS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00281-HEH-1)


Submitted:   April 29, 2010                   Decided:   May 4, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lorenzo Deshon Stephens, Appellant Pro Se.      Roderick Charles
Young, Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lorenzo Deshon Stephens appeals the district court’s

order denying      his   motion     for    reduction   of     sentence      under    18

U.S.C. § 3582(c)(2) (2006).               We have reviewed the record and

find   no   reversible     error.         Accordingly,       we    affirm   for     the

reasons stated by the district court.                  See United States v.

Stephens, No. 3:06-cr-00281-HEH-1 (E.D. Va. Dec. 10, 2009).                         We

dispense    with    oral    argument       because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2